In this case bill was filed to enjoin the collection of municipal tax and praying for a decree that the act of the Legislature authorizing the assessment of the tax complained of be held unconstitutional and void. Demurrer was filed on the ground that the bill was bad in substance.
Motion was made to dismiss upon the ground that the bill contained no equity.
On hearing the demurrer was overruled. The motion to dismiss was denied and a temporary restraining order was granted wherein and whereby the collection of the tax complained of was restrained. The order overruling the demurrer and the temporary restraining order should be reversed on authority of the opinion in the case of State ex rel. Johnson v. Johns, which was filed in this Court July 6, 1926, and is reported in 109 So. R. 228, and it is so ordered.
Reversed. *Page 1084 
WHITFIELD, P. J., AND TERRELL, AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion.
BROWN, J. — I concur in the reversal of this case because I am of the opinion that the remedy of the appellees was by quowarranto proceedings, rather than by injunction. See State ex rel. Johnson, Atty. Gen., v. City of Sarasota, 109 So. R. 473; particularly that portion of the opinion on pages 478 and 479.
STRUM, J., concurs.